﻿Almost a month ago, Africa and the world learned the sad news of the premature death of President Agostinho Neto, which caused immense pain to the hearts of millions of Angolans. The political stature of Agostinho Neto is matched only by the greatness of the Angolan revolution. Mr. Neto's contribution to the liberation of the peoples of the world far exceeds the geographical limits of Angola and of Africa, and has attained a universal dimension. May I be allowed to pay a last heartfelt tribute to the memory of the unforgettable leader and founder of the Angolan nation, the long-time companion-in-arms of Amilcar Cabral and Eduardo Mondlane, the poet whose example and whose devotion to the noble cause of his people, to freedom, peace and the building of a free and prosperous Angola will remain forever engraved in the memories of all peoples that love peace and freedom.
29.	It is a particular pleasure for me, Mr. President, on behalf of the delegation of my country, Guinea-Bissau, which it is my singular honour to represent, to address to you sincere congratulations on your unanimous election to the presidency of the thirty-fourth session of the General Assembly. Your election is a tribute by the international community to your outstanding qualities as a diplomat and experienced politician, qualities which you have so devotedly placed at the service of oppressed peoples. At the same time, the General Assembly also wanted to pay a well-deserved tribute to the fraternal people of the United Republic of Tanzania, who draw inspiration from the colonialist past from which they suffered in their constant struggle against exploitation and domination and for peace and the progress of the peoples.
30.	I should also like to pay a tribute to the Secretary- General of our Organization, Mr. Kurt Waldheim, to express to him our long-standing sympathy and to reiterate our appreciation of his devotion and his untiring efforts on behalf of peace, justice and international detente, whereby he has ennobled the mission and prestige of the United Nations.
31.	I am particularly pleased to note the presence among us of the delegation of Saint Lucia, whose admission to full membership in our great family of nations enhances the universality of our Organization.
32.	The second half of the twentieth century—the century of freedom—has been marked by popular struggles for national liberation. In Africa, in Asia and in Latin America, empires that were veritable bastions of colonialism have crumbled after several centuries of construction. In the aftermath of this phenomenon, we are witnessing the entry on to the international political scene of dozens of young States from the ruins of the colonial past, and this is a decisive factor in the transformation of today's world. We have witnessed the advancement of a part of mankind and its decisive and qualitative leap forward in the inevitable process of liberation within the over-all framework of the liberating dynamics of our era.
33.	Here and there, however, the tidal wave of oppression persistently threatens the peoples of the world. Hotbeds of tension are still being fuelled and conflicts are being fomented and controlled from afar. Blame for this must be laid on the enemies of freedom and of the emancipation of peoples. Often, political, economic and cultural oppression reaches such proportions that it actually becomes colonization. And in many cases, and particularly where colonial domination is exercised by minority and racist regimes over a large majority, the violence of oppression becomes an open scandal and forces popular resistance to take the form of armed struggle, the sole means for asserting legitimate aspirations to freedom, peace and social justice.
34.	Such is the phenomenon we are witnessing in southern Africa, in Western Sahara, in the Middle East and East Timor, where revolutionary violence, faced with the violence of oppression, makes armed resistance legitimate.
35.	Everyone agrees that there has been a change on the political chess-board of southern Africa. Minority and racist regimes in that part of the African continent, faced with the stubborn struggle of the freedom fighters of Zimbabwe, Namibia and South Africa, are attempting to work out new formulas of neo-colonialist compromise designed to perpetuate their domination.
36.	The disturbing development of the situation in Namibia, and the creation of a so-called black majority government following the so-called internal settlement and sham elections in Zimbabwe, are evidence of this fact.
37.	The elements of this change are essentially the result of the action taken by vanguard organizations— the Patriotic Front, SWAPO and the African National Congress of South Africa—within the framework of the new balance of forces established by the accession to independence of the former Portuguese colonies as a whole, in particular Angola and Mozambique.
38.	In another respect, the conflicting internal convulsions within the minority racist regimes, which find it impossible to continue the exploitation of the black majority under their own system, as well as the increased international awareness of the inhuman nature of the situation constitute additional elements of the situation now prevailing in southern Africa.
39.	South Africa is experiencing an economic crisis as a result of the recession in the capitalist world, the fall in investments and the restrictive practices of apartheid that hinder the full use of that country's human and material resources. That crisis explains the motives of the advocates of apartheid, in league with the imperialist Powers, in concocting alternative solutions to the problems of Zimbabwe and Namibia.
40.	In fact, we have witnessed of late a vast number of manoeuvres aimed at eliminating from the political scene liberation movements representing the legitimate interests and profound aspirations to independence of the peoples of that region. Efforts are being made to set up puppet regimes, including governments on the model of the South African Bantustan regimes. In Namibia, the creation of a so-called "constituent assembly" cannot be interpreted otherwise than as the prelude to a proclamation of unilateral independence by the racist settlers and their black agents.
41.	We cannot accept such a de facto situation. Similarly, in Zimbabwe, we are already confronted with a racist puppet regime that was set up following a so- called internal settlement concocted by the racists; Rhodesia is a colony of the United Kingdom under the rules of international law. Its constitution is an illegal one because it is the product of an illegal regime, has no legal status and no political authority or moral force to win acceptance of the results of the sham election that was held in that Territory. This is a fundamental fact that deserves consideration by all those who speak out on behalf of human rights. It is thus becoming clear that the changes that have occurred in the political situation in southern Africa aimed at finding new alternatives to the earlier forms of domination employed by the minority and racist regimes are, more than anything else, the result of the armed struggle waged by the Patriotic Front and SWAPO. Because they are engaged in a national liberation struggle which is difficult and painful and because we have had a similar experience, the freedom fighters of Zimbabwe and Namibia appear to us to be the most genuine defenders of the ideals of the Charter of our Organization. Amilcar Cabral would have said that they are the anonymous fighters of the United Nations. Thus we are deeply disturbed.
42.	We wish to stress in this Assembly the danger to the United Nations of the adoption of any position not reflecting the popular will of the black majority on the situation in southern Africa in general and, in particular, on the efforts being made to gain recognition for the puppet regime in Zimbabwe.
43.	In our opinion, there is only one possible solution, and that is one which, in view of the sacrifices of the national liberation movements and those of the frontline countries, would pave the way to the exercise of power by the true representatives of the black majorities in those countries.
44.	Any other action would be a denial of the basic principles of the United Nations and would jeopardize its foundation and objectives. We believe that our aim must be to sensitize the entire international community and encourage it to adopt the joint position of the OAU and the United Nations, which have spoken out in favour of the creation of conditions in southern Africa conducive to the free exercise of the right of peoples to self-determination and independence and for the emergence of a political system that would be the choice of the African peoples of the continent.
45.	It must be stressed also that it is the innocent peoples of Zambia, Angola and Mozambique in particular which bear the heavy burden of the war of aggression being conducted by the minority racist regimes, and it is necessary that international solidarity should be increasingly demonstrated in order to help those countries to comply with the relevant resolutions of the United Nations.
46.	The final bastions of colonialism and racism are defying world public opinion and the principles of the Charter of our Organization. It is therefore imperative that the Security Council and the entire international community should act in accordance with the responsibility incumbent upon them as a consequence of their undertaking to work for democratic solutions in southern Africa.
47.	The Pretoria apartheid regime must take the necessary measures to reverse the process which has been started so that a truly democratic solution may be attained.
48.	As far as Western Sahara is concerned, a new situation has been created thanks to the tremendous continuing successes of the courageous struggle of the Saharan people, under the leadership of the Frente POLISARIO. 
49.	The important military victories of the Frente POLISARIO have aroused the admiration of the peoples of the world which cherish freedom, and have increasingly attracted the attention and support of the international community. That in turn has led to the diplomatic successes of which we are all aware.
50.	Recognition of the Saharan Arab Democratic Republic by many Member States of our Organization is merely the result of respect for the principles of the United Nations Charter and has no other aim than the complete elimination of colonialism in all its forms.
51.	All independent countries, and particularly those which only recently were groaning under the boot of colonialism, have an overriding duty to make a contribution to the acceleration of the process of decolonization in order to restore the inalienable rights of the Saharan people to freedom and independence.
52.	My Government welcomes the decision of the Government and people of the fraternal country of Mauritania to withdraw from the conflict and recognize the right to self-determination and sovereignty of the Saharan people over the territory that was seized from it. We believe that this noble and courageous act of the brotherly people of Mauritania deserves the support of the entire international community.
53.	We hope that the Moroccan Government will not delay in heeding the voice of reason and, above all, will respect the decisions of the recent Assembly of Heads of State or Government of the OAU, held in Monrovia in July, and the relevant resolutions of the United Nations, and will follow Mauritania's example. In our opinion, that is the only possible way to put an end to this fratricidal war. This pressing appeal which we make to the Moroccan Government is especially fraternal in the sense that it is based on the historical bonds formed between our two peoples ever since the early days of our national liberation struggle, when the people and Government of Morocco helped us and made an inestimable contribution for a certain period.
54.	The struggle of the Saharan people is irreversible and its victory inevitable. No force in the world can stop the victorious march of this martyred people which desires the freedom, sovereignty and national independence to which it is entitled, like any other people in the world.
55.	As regards East Timor, we cannot fail to express our militant support for the just struggle of the Maubere people under the leadership of FRETILIN, to regain their international legal status so cruelly and inhumanly usurped by Indonesia.
56.	We exhort the international community and the nations of the world to take whatever action is required by the present situation to bring about the full withdrawal of Indonesian troops from East Timor and help the people of that country to exercise their right to self-determination and independence.
57.	The situation in Cyprus is also disturbing, and we hope that a just and lasting solution will be found that respects the territorial integrity and the national sovereignty of Cyprus, as well as the right of both communities, Greek and Turkish, to live together in a climate of peace and unity.
58.	The problem in the Middle East is another source of deep concern. The complexity of the grave situation in the Middle East has had a negative impact on international relations and cannot be ignored by anyone. No one can disregard the duty of each one of us to contribute to restoring certain precepts which must above all be respected in the relations between the peoples of the area: freedom, a just peace, a global and lasting settlement and peaceful coexistence among men.
59.	It would be Utopian to hope to solve the problem of the Middle East satisfactorily by ignoring at the outset its fundamental cause, namely, the flouting of the inalienable rights of the Palestinian people trampled upon by Israel. It would also be Utopian to ignore the relevant resolutions of the General Assembly and to exclude the PLO, which is the sole legitimate representative of the Palestinian people.
60.	We reiterate our view that any negotiated settlement which does not include the return of the Arab territories occupied since 1967 and the creation of a Palestinian State, will be doomed to failure.
61.	The repeated acts of aggression perpetrated by Israel against the people of southern Lebanon are inhumane and deserve the strongest condemnation of the peoples of the world who cherish peace, freedom and justice.
62.	The struggle of the people of Latin America to win back their national rights and exercise their sovereignty has also taken a qualitative step forward. The recovery of the Panama Canal is a victory for the Panamanian people that we welcome since it will help them to consolidate their political and economic independence.
63.	In Nicaragua, an impressive popular uprising under the leadership of the Sandinist Front, which represents the legitimate aspirations for freedom and social justice of the poorest people, has done away with one of the oldest and most retrograde dictatorships in Latin America. The historic transcendence of the events in Nicaragua is a severe warning to unpopular dictatorial regimes.
64.	Guinea-Bissau firmly supports the Provisional Government, which has emerged from that struggle as the sole representative of the Nicaraguan people.
65.	A few weeks ago in Havana there came to a close the work of the Sixth Conference of Heads of State or Government of Non-Aligned Countries. The results achieved there emphasize that the fight against underdevelopment, neo-colonialism and imperialism must be based on a genuine policy of non-alignment, which is a decisive factor in the unification of popular liberation struggles. At the same time, non-alignment presupposes a concerted struggle against the enemies of the economic, political and cultural independence of the peoples of the world, against racism and Zionism, against treacherous attempts to turn the weaker countries into areas of rivalry or to confine them within zones of influence against the interests of their peoples.
66.	At the present time we are experiencing a moment of uncertainty with regard to the future of economic relations between the industrialized countries and the developing countries. It is with particular concern that we approach this thirty-fourth session of the General Assembly, the importance of which can be compared to the crisis constantly and seriously affecting international economic relations.
67.	Indeed, to take action to restructure the international economic system is required more urgently than ever, although the developed countries do not seem willing to move in that direction at the present time.
68.	The policy of controlling the cycle of economic activities is at the source of the present situation, is a flagrant demonstration of the egocentricity of the developed countries and renders their policies ineffective.
69.	The importance and persistence of the economic crisis show that any effective and lasting solution to the problem depends essentially on the creation of new forms of relations between the industrially advanced countries and the developing countries on a basis of equality and mutual advantage.
70.	Regrettably, it seems to us that certain developed countries—notwithstanding their awareness of those requirements—do not act in accordance with their historic responsibilities in the course of international negotiations. That is why we are not at all surprised that no negotiations thus far have led to any concrete and tangible results and that the problems are becoming increasingly serious for the international community.
71.	In the area of trade, the protectionist measures adopted by the developed countries and the disregard of the fundamental interests of the developing countries in multilateral trade negotiations have led to a situation in which the results have recently been even more unsatisfactory than before.
72.	This is in flagrant contradiction with the commitments and decisions contained in the Tokyo Declaration and the repeated declarations of the developed countries regarding the need to have an open trade system favourable in particular to the developing countries.
73.	We are particularly concerned at the tendency to apply the rules of GATT, to which third-world countries must adjust.
74.	The fifth session of UNCTAD did not produce the results expected and there was no significant progress in implementation of the commitments and decisions concerning the Integrated Programme for Commodities entered into at Nairobi. 
75.	With reference to the Common Fund, it seems that there have been certain developments, in particular the developed countries' decision to accept in principle certain financing facilities as a means of promoting stabilization. That is one of the more encouraging aspects of these developments.
76.	We believe that it is time for the industrially developed countries to reach agreement on the meaning of the alternatives proposed and really to commit themselves with the other members of the international community to move towards these new forms of relations that can guarantee the peoples of the world a better future.
77.	There is a need for permanent, active and effective solidarity among the developing countries in order to avoid situations of under-development, domination and exploitation and to ensure recognition of their common interests if there is to be a new international economic order making possible economic independence in the service of genuine development.
78.	In this context, we should recall that today there are still millions of children in the world who are suffering from social injustice, hunger, exploitation, illiteracy and malnutrition. That is why we believe that, within the framework of the International Year of the Child, we must establish a new and more just international economic order and effect fundamental social changes capable of bringing about a better and more humane future for succeeding generations.
79.	My country, Guinea-Bissau, welcomes the recent signing of the Soviet-American agreement resulting from the second round of Strategic Arms Limitation Talks [SALT] which is not only a decisive step in the search for general and complete disarmament but may also herald a new era in international detente.
80.	Incalculable sums of money and great quantities of human energy are being wasted instead of being invested to help the less favoured nations of the world to narrow the gap between the industrialized countries and the developing countries and consequently to establish stability and international security. These sums are needlessly poured into the war industry to satisfy the crass interests of those who would wage war.
81.	We therefore welcome this new step towards peace, but we do not forget the voices of the theoreticians of war, whose philosophy has caused so much human misery, nor do we believe that this single act is a goal in itself.
82.	Because we have a long way to go and a difficult, rough road ahead, we call for the redoubling of efforts to put an end to the arms race, for that has become an imperative, a demand of our day to which all those who think that peace and security represent the loftier interests of mankind must tirelessly devote their efforts.